 



EXHIBIT 10.21.1

     
(WESTERN DIGITAL LOGO) [a20192a2019200.gif]
  Western Digital Corporation
20511 Lake Forest Drive
Lake Forest, California 92630

Tel: 949.672.7000

February 16, 2006
Mr. Stephen D. Milligan
20511 Lake Forest Drive
Lake Forest, CA 92630
Dear Steve:
     When countersigned by you below, this letter shall constitute our agreement
that the entire Performance Share Award granted by Western Digital Corporation
(the “Company”), to you on January 20, 2005, in accordance with that certain
Notice of Grant of Performance Share Awards and Performance Share Award
Agreement, dated on or about January 20, 2005, is hereby terminated and you have
no further rights with respect to, or in respect of, such Performance Share
Award.
     This letter agreement, which is entered for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
shall be interpreted and construed in accordance with the laws of the State of
Delaware (without regard to conflict of law principles) and applicable federal
law. This letter agreement constitutes the entire agreement and supersedes all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.

                  Very truly yours,    
 
                Western Digital Corporation      
 
  By:   /s/ Raymond M. Bukaty    
 
           
 
      Raymond M. Bukaty
Senior Vice President, Administration,
General Counsel and Secretary    

Agreed to and Accepted by:
/s/ Stephen D. Milligan                 
Stephen D. Milligan

 